McCarran, J.
(concurring in the order):
I concur in the order. It would appear from the record in this case that the action had been commenced with a view to establishing a homestead exemption in favor of appellants herein, which exemption, if established, would relieve the property from sale under execution. The matter of the right of appellants to claim a homestead exemption, whether correctly or erroneously decided by the court below, is not involved in the appeal. Counsel *19for appellants, in his oral argument, in response to a question propounded by the court, so asserted. The question involved was one, as we view it, intended to prohibit the respondents from selling the property in question under execution issuing pursuant to a judgment obtained.
Assuming, for argument’s sake, that the question was one to quiet title, if the homestead phase of the controversy were abandoned, as we take it to have been, the court might well have granted all of the prayer of appellants’ complaint, in fact might have rendered judgment on the pleadings, and hence declared that respondents had no right, title, or interest in or to the real property described in the complaint, and that appellants were the owners thereof, seized in fee simple absolute, and that they were entitled to immediate possession of the premises; and, even if judgment had been rendered in such a form, it would avail nothing in behalf of appellants in the way of preventing the levy of an execution, or the sale of the premises under the execution issued pursuant to the judgment, previously rendered in another case, wherein the appellants here were defendants, and the respondent the Scheeline Banking and Trust Company became a judgment creditor.
If the appeal in this case involved an order of the trial court in its finding and conclusion as to the homestead exemption, I am not ready to say that the findings of the trial court in that respect or a judgment based on such findings could have been affirmed. Definitely as to this, however, I express no opinion. We are referred to no law, and we know of none, in the light of which a suit to quiet title will serve the purpose of an action to prohibit a sale under execution issued pursuant to judgment.
We take it from the position of counsel for appellants, expressed in his oral argument, that they concede that the property in question is not subject to a claim of homestead exemption in behalf of appellants. This being conceded, the property must therefore be such as is subject to sale under the execution, if it be property the title to which is rightfully in the name of the judgment debtor *20against whom execution has issued. A decree, even though it had been rendered on the pleadings in this case, could at most but have confirmed title in appellants, the judgment debtors. Would such a decree or judgment deprive the judgment creditor of the right to sell the property under execution, where the former judgment had been duly rendered against the party to whom, in these proceedings, title in fee had been decreed? We are at a loss to find a rule that will support an answer in the affirmative.